Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00377-CV

                                 Hector Ricardo CARMONA,
                                          Appellant

                                               v.

                                 Maria Eugenia CARMONA,
                                          Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012-CVG-000327-D1
                         The Honorable Joe Lopez, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellant.

       SIGNED August 13, 2014.


                                                _________________________________
                                                Catherine Stone, Chief Justice